SIMONETT, Justice
(dissenting).
This case comes to us in a unique posture. Ordinarily, when a disciplinary suspension has expired and its terms met, reinstatement follows as a matter of course. See In re Kimmel, 322 N.W.2d 224 (Minn.1982), followed by In re Kimmel, 347 N.W.2d 52 (Minn.1984). Here, however, there are two complications: (1) the length of the suspension, now over 9 years, and (2) the fact that the suspension was originally ordered, not for the misconduct now adjudged, but for reasons of mental illness. Under the circumstances here, I agree that for reinstatement petitioner Williams must show by clear and convincing evidence that he is now mentally and morally fit to resume the practice of law.
Petitioner agrees with the Director’s recommendation that reinstatement, if granted, be conditioned on successful completion of the bar examination and continuing legal education requirements, no solo practice, and at least 4 years’ probation. The requirement to take the bar examination is imposed not as a disciplinary sanction but to assure professional competence after a long absence from practice. Cf. In re Strand, 259 Minn. 379, 381, 107 N.W.2d 518, 519 (Minn.1961) (other factors established professional competence).
The panel made no finding on petitioner’s moral fitness, basing its adverse recommendation solely on its finding that petitioner’s psychological problems are still present and he has not established his ability to withstand the pressures of law practice. I do find it troubling, however, that petitioner prefers to characterize his misconduct as mistakes rather than lapses of moral judgment. This is not, however, a reinstatement sought after disbarment (where the moral dereliction is generally found to be greater), and I believe petitioner has learned his lesson.
The more difficult question is whether petitioner has adequately proven his mental fitness. Only two witnesses testified at *108the panel hearing, petitioner and his doctor. Mr. Williams recounted the problems at home and at the office which brought on his depression and led to loss of his job as an in-house trial attorney for an insurance company. Since his suspension Mr. Williams has, as he says, “gone through some pretty tough times,” and yet, as he also says, he has recovered and kept his mental health. His first marriage was dissolved, there were debts to pay, children to be helped financially, and the set-back of a serious back injury. Nevertheless, petitioner tells us he has continued to be gainfully employed. He has remarried. He has resolved on his own his income tax problems, negotiating with the Internal Revenue Service and redoing the tax returns after his ex-wife refused to sign joint returns. He explains how he has come to terms with the rigid work ethic of his younger years. He has acted pro se in these proceedings. The Director points out that Mr. Williams did not pursue this reinstatement proceeding with all due diligence, suggesting this indicates the depression may still be active. It appears, however, any delay was more likely related to matters of finances and uncertainty of career plans. It appears, too, that Mr. Williams’ immediate reason for seeking reinstatement is as much to establish his return to mental fitness as it is to practice law. For a second witness, petitioner called his psychiatrist who testified that Mr. Williams had overcome his depression and was now psychologically capable of practicing law. One cannot forecast the future, but the prognosis looks good.
Nevertheless, I would remand to the panel for the taking of further evidence. Petitioner must not only show fitness to return to the practice of law, but the proof must be clear and convincing. All we have here is petitioner’s testimony, plus the testimony of his psychiatrist which is based mostly on the history petitioner gave him. For example, the psychiatrist assumes the second marriage is a stabilizing influence but he has not talked to the wife nor has she testified. It is true the MMPI and the Rorschach tests were normal, but these tests are not enough; they require validation.
This is the type of case where, it seems to me, petitioner needed to call collaborating witnesses, perhaps members of his family, his employer, or others, who could confirm his story. Petitioner chose not to call other witnesses because, he says, he felt only his mental competence, not his good character, was at issue. But even if this were so, other witnesses are needed here if proof of mental competence is to be clear and convincing. Before we reinstate, more than petitioner’s word that he is well is required. The requirement of clear and convincing proof reflects the societal values involved and is “more than an empty semantic exercise.” Addington v. Texas, 441 U.S. 418, 425, 99 S.Ct. 1804, 1809, 60 L.Ed.2d 323 (1979), quoting Tippett v. Maryland, 436 F.2d 1153, 1166 (4th Cir.1971). At stake here is the protection of the public and the integrity of the profession. Because of the procedural quirks of this case, rather than affirm the panel’s recommendation, I would remand for further proceedings. If on remand the needed supportive proof is produced, then, it seems to me, petitioner is clearly a candidate for reinstatement.